Citation Nr: 1410050	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-04 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for spondylosis of the lumbar spine.

2. Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome, left knee. 

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1990 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Clarification of Issues on Appeal

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the April 2012 VA examination that says the Veteran's lumbar spine disability impacts his ability to work, and the Veteran's repeated assertions that his disabilities prevent him from working, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.  However, for the reasons discussed below, the issue of entitlement to TDIU requires further development prior to a decision on the merits.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's spondylosis of the lumbar spine is manifested by a forward flexion of the thoracolumbar spine of 60 degrees and a combined range of motion of the thoracolumbar spine of 207 degrees; there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no objective evidence of ankylosis, associated neurological manifestations.  

2. The evidence of record shows the Veteran suffers from painful motion of his left knee throughout the appeals period.

3. The Veteran has not demonstrated compensable limitation of motion (either flexion or extension) in his left knee during the course of his appeal.

4. At no time during the course of the Veteran's appeal has the x-ray evidence shown left knee arthritis; or objective evidence shown ankylosis; subluxation or instability; dislocated or removed semilunar cartilage; or impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2013). 

2. The criteria for an evaluation in excess of 10 percent for residuals of patellofemoral pain syndrome, left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through March 2009, April 2009, and March 2012 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  In April 2009, May 2009, February 2011, and April 2012 the Veteran was afforded VA examinations in conjunction with his increased evaluation claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Also, an addendum opinion was provided in May 2012.  The examinations and addendum are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.  

I. Lumbar Spine Disability

The Veteran's spondylosis of the lumbar spine has been assigned an evaluation of 20 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013), pertaining to degenerative arthritis.  

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which... the entire thoracolumbar spine or the entire spine is fixed in flexion or extension".  See id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2). Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments. Id., Note (6).

The Veteran's spondylosis of the lumbar spine has been assigned an evaluation of 20 percent under the General Rating Formula based upon limitation of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for spondylosis of the lumbar spine at any point during this stage of the appeal.

With regards to range of motion testing, an April 2009 VA contract examination found no evidence of muscle spasm, abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis.  Motion of the thoracolumbar spine was found as: forward flexion 60 degrees, extension 36 degrees, left lateral flexion 23 degrees, right lateral flexion 28 degrees, and both left and right lateral rotation 30 degrees.  The combined range of motion of the thoracolumbar spine was 207 degrees.  The examiner notes that with forward flexion pain begins at 30 degrees and ends at 60 degrees.  The examination report notes no ankylosis of the thoracolumbar spine.  

A May 2009 VA examination found normal gait and no muscle spasms.  Motion of the thoracolumbar spine was found as: forward flexion 90 degrees, extension 30 degrees, both left and right lateral flexion 30 degrees, and both left and right lateral rotation 30 degrees.  The combined range of motion of the thoracolumbar spine was 240 degrees.  The examiner notes that with forward flexion pain begins at 90 degrees and with extension pain begins at 30 degrees.

A February 2011 examination found normal gait and no tenderness or spasm on palpation.  Motion of the thoracolumbar spine was found as: forward flexion 60 degrees, extension 20 degrees, and both left and right lateral flexion 30 degrees.  The combined range of motion could not be determined because both left and right lateral rotations were not reported.    

An April 2012 VA examination found no evidence of muscle spasm, abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis.  Motion of the thoracolumbar spine was found as: forward flexion 90 degrees, extension 30 degrees, both left and right lateral flexion 30 degrees, and both left and right lateral rotation 30 degrees.  The combined range of motion of the thoracolumbar spine was 240 degrees.  No evidence of ankylosis was recorded.  

A May 2012 addendum opinion was requested from the April 2012 examiner.  The examiner was asked to give an opinion on why the Veteran forward flexion was 60 degrees at the February 2011 examination and 90 degrees at the April 2012 examination.  The examiner said "I don't know why his flexion was better on the April 2012 exam, perhaps in 2011 he was just having a bad day."

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 20 percent.  There is no evidence of record of forward flexion of the thoracolumbar spine 30 degrees or less.  Additionally, there is no evidence of favorable or unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has also considered whether a separate evaluation for a neurological abnormality is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board finds a separate evaluation is not warranted for neurological manifestations of the Veteran's low back disability, as there is no evidence of bowel or bladder impairment, or other neurologic abnormality due to a low back disability.

The Board acknowledges the Veteran's assertion that he should receive an additional rating of his lumbar spine condition under 38 C.F.R. § 4.124a, Diagnostic Code 8526.  The Veteran's assertion is based on the fact that his medical records contain many notations of tingling or radiating pain in his lower extremities associated with his lumbar spine disorder.  Nevertheless, the record does not contain a diagnosis of a neurological disability associated with the radiating pain.  In a February 2009 report, the Veteran's primary care physician notes possible radiculopathy; however, radiculopathy is not diagnosed.  In circumstances such as the Veteran's, it would be necessary for a neurological abnormality associated with the lumbar spine condition to be diagnosed before a separate rating under Diagnostic Code 5242, Note (1) would be appropriate.  This is further reinforced by the fact that radiating pain is specifically contemplated by General Rating Formula of Diseases and Injuries of the Spine, which Diagnostic Code 5242 is rated under.

The Board also acknowledges the Veteran's contentions that his service-connected disability warrants an evaluation greater than the one assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2013).

The Board acknowledges the Veteran's complaints of pain throughout the range of motion of his thoracolumbar spine.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion sufficient to serve as a basis for an increased evaluation at any point during the appeal period. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")
    
II. Patellofemoral Pain Syndrome, Left Knee

The Veteran's patellofemoral pain syndrome, left knee, has been assigned an evaluation of 10 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013), pertaining to leg, limitation of flexion.

Diagnostic Codes relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion. See Johnson  v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5259. Additionally, General Counsel  Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260 (limitation of flexion of the leg), a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

After careful review of the record, the Board finds that the evidence does not support an evaluation in excess of 10 percent at any point during the appeal period. 

Turning to the evidence, an April 2009 VA contract examination indicates the Veteran has a normal gait but ambulates with a cane.  His left knee condition is reported as being known to flare-up for periods.  Motion of the left leg was found as: flexion 137 degrees and extension 0 degrees.  Objective evidence of abnormal movement and guarding of movement in relation to the left knee is noted on the examination report.  Repetitive motion is reported as causing no pain, fatigue, weakness, lack of endurance, or incoordination.
 
A May 2009 VA examination indicates the Veteran has a catching feeling in his left knee that will eventually cause a pop that relieves the feeling.  The examiner notes the Veteran reports a feeling of instability in the left knee; however, the examiner says the knee does not give out on the Veteran.  The left leg flexion was 140 degrees and extension was not reported.  There is grating, crackling, or popping (i.e. crepitus) on repetitive motion testing; nevertheless the Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  Gait was reported as normal.

A February 2011 examination indicates the Veteran has no swelling or locking but does occasionally feel a catch in the knee.  There is no effusion or tenderness on palpitation of the joint line or the patella.  Motion of the left leg was found as: flexion 90 degrees and extension 0 degrees.  Repetitive motion is reported as causing no change in range of motion, coordination, fatigue, endurance, or pain level.  

As such, neither of the Veteran's examinations, nor any other competent evidence of record, revealed left leg flexion that was limited to 30 degrees or extension limited to 15 degrees.  Therefore, an increased evaluation is not warranted under the schedular criteria of Diagnostic Codes 5260 or 5261 at any point during the appeal period.  In fact the Veteran's range of motion through the appeals period equates to an uncompensable evaluation under Diagnostic Codes 5260 and 5261.

Furthermore, even though the February 2011 VA examiner notes and impression of degenerative arthritis of the left knee the record contains no diagnosis or x-ray findings of left knee arthritis.  In any event arthritis is evaluated based upon loss of motion and this is considered above.  See 4.71a, Diagnostic Code 5003.

The Board has considered the Veteran's reports of left knee pain.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of this joints to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation for orthopedic manifestations of the Veteran's service-connected left knee disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.") 

The Veteran has been awarded a 10 percent rating in acknowledgement that his right knee disability did cause painful motion.  Specifically, the April 2008 VA contract examination notes objective evidence of chronic left knee pain.  The May 2009 VA examiner noted palpable crepitus on repetitive left knee motion testing.  See 38 C.F.R. § 4.59.  

The Board has considered the applicability of additional diagnostic codes to the Veteran's service-connected left knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes at any point during the appeal period. 

Evaluations under Diagnostic Code 5257 are based on recurrent subluxation or lateral instability.  Despite the Veteran's complaints of right knee instability, no objective evidence of left knee instability has been presented, and testing has consistently shown no instability.  For example, the May 2009 VA examination report says the Veteran complains of felling of instability in the left knee though his knee does not give out on him.  In the April 2009 VA examination the Veteran noted he did not suffer from any recurrent subluxation.  As such, a separate compensable evaluation is not warranted for instability of the right knee at any point during the appeal period.

Further, Diagnostic Codes 5258 and 5259 do not apply.  In this regard, the Veteran did note that he suffered from locking on the April 2009 VA examination report.  However, the examinations that have been conducted during the course of the Veteran's appeal have not shown either dislocated or removed semilunar cartilage. There have been no signs of locking found, and no evidence of effusion. 

In addition, as the evidence of record fails to demonstrate knee ankylosis, impairment of the tibia or fibula, or genu recurvatum the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256, 5262, 5263.

The Board acknowledges the Veteran's contentions that his service-connected disability warrants an evaluation greater than the one assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. §§  3.159(a)(1), (2) (2013).

In sum, an evaluation in excess of 10 percent is not called for in this case.  During the appeals period, under Diagnostic Codes 5260 and 5261, the Veteran's left knee range of motion more closely approximated an noncompesable rating.  However, in recognition that the Veteran suffers from painful motion a 10 percent evaluation for patellofemoral pain syndrome, left knee, has been awarded.  This is the maximum benefit available for knee pain under 38 C.F.R. § 4.59.  Furthermore, analysis under other Diagnostic Codes associated with the knee including 5003, 5010, 5256 through 5259, and 5263 do not result in an evaluation in excess of 10 percent.  

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's patellofemoral pain syndrome, left knee.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spondylosis of the lumbar spine and patellofemoral pain syndrome, left knee, with the established criteria found in the rating schedule for these disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's radiating pain and limited range of motion of his lumbar spine and left knee are contemplated in the rating criteria.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 20 percent for spondylosis of the lumbar spine is denied.

A rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is denied.


REMAND

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran presently has tendinitis, left (minor) shoulder, evaluated as 20 percent; spondylosis of the lumbar spine evaluated as 20 percent; patellofemoral pain syndrome, left knee, evaluated as 10 percent; tendinitis, right foot; ganglion cyst, left wrist (minor); otitis media, bilateral; and scar, excision of benign mole, neck, all evaluated as uncompensable.  His combined service-connected rating is 50 percent.  The schedular threshold for TDIU is not met.  38 C.F.R. §§ 4.16, 4.25.

Consideration of an award of TDIU must also take into account whether a TDIU is warranted on an extraschedular basis.  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).

In an April 2012 VA examination report the impact of Veteran's lumbar spine disability on his ability to work is addressed.  The examiner notes "[t]he Veteran would be limited from occupations with extensive strenuous activity.  He should be able to stand/walk for 1-2 hour per 8 hour shift and lifting/carrying up to 30 lbs without significant limitations.  He should have no limitations for sedentary employment."  However, the Veteran's work experience is in manual labor.  

Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), a remand is necessary to allow for an examination that considers unemployability in light of all of Veteran's service connected disabilities.  Additionally, the remand is necessary to allow the AOJ to submit the Veteran's claim to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

2. Next schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (tendinitis, left (minor) shoulder, evaluated as 20 percent; spondylosis of the lumbar spine evaluated as 20 percent; patellofemoral pain syndrome, left knee, evaluated as 10 percent; tendinitis, right foot; ganglion cyst, left wrist (minor); otitis media, bilateral; and scar, excision of benign mole, neck, all evaluated as uncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Then refer the Veteran's TDIU claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

4. After completing the above, and any development deemed necessary, readjudicate the Veteran's claim for a TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


